Title: General Orders, 12 March 1783
From: Washington, George
To: 


                        
                             Wednesday March 12th 1783
                            Parole Tortola,
                            Countersigns Village, Walpole.
                        
                        For the day tomorrow Lt Colonel Vandyke
                        For duty the Maryland Detachment.
                        When Guards, fatigue men or other parties are to draw provisions, and are so situated as that they cannot
                            draw in their regiments—the officer who is to draw for them must sign a seperate Return for the men of each particular
                            regiment, in order that those returns may be lodged with the Commanding officers of the regiments, to compare with the
                            Abstracts they are to certify—and where the Commanding officers find any improper returns made for
                            men of their regiments, the officer who signed such returns must be reported at Head Quarters, or otherwise called to
                            account, as circumstances may require agreeably to the system for issuing Provisions.
                        The Contractors are not to issue to Soldiers out of their Regiments, but on such returns as are above
                            mentioned except when the Commander in Chief shall direct otherwise.
                        There will be a Quarter Master of the day whose duty in General shall be as directed in the Orders of the 7th
                            of September last.
                        There will also be a Captain of the day who is generally to superintend the Police of their respective
                            Brigades—they are particularly to visit the Barracks of the Noncommissioned officers and soldiers, to see that the floors
                            are swept, the Beds kept decent and bedding aired when the weather will admit of it—the utensills clean and in their
                            proper places, the Messes regular the provision well cooked and served up in due season. They are also to visit the
                            Brigade and Quarter Guards—see that the Guards are attentive to their duty and that the guard houses are clean.
                        They are to report to the Field officer of the Day and assemble every morning at the Newbuilding for that
                            purpose.
                        The Feild officer of the day will visit the Provost of the Army, see that it is kept clean and in good order,
                            and deliver a Return of the Prisoners with the Report of the day.
                        No officer or Noncommissioned is on any account to relieve a Guard untill the old Guard shall have swept the
                            Guard house and its parade and removed every Nusance within Twenty yards of it.
                        As too much attention cannot be paid to a matter which immediately concerns the health and comfort of the
                            soldiery and tends to promote regularity and good order in the Army, the Commander in Chief requests that the General
                            officers will frequently take occasion to visit the Cantonments and attend at the Roll callings of the different Corps, to
                            see that good order prevails and that due attention is paid to the dress and deliness of the Men, and report their
                            observations to him without reserve. The General does not mean to confine these Inspections to the Corps under their
                            immediate Commands, nor exempt such as are not attached to particular Commands from this necessary duty.
                        The Regiment on duty will furnish a party for repairing the Provost and officers Guard house. The Quarter
                            Master of the day will superintend them—He will see that they are furnished with the necessary Tools and apply to the
                            Quarter Master General for the utensills wanting for the Prisoners.
                        Major Carr is appointed a member of the General Court martial of which Col. M. Jackson is president—vice Majr
                            Pope, ordered on other duty.
                        The Quarter Master of the Jersey Brigade will commence the duty assigned the Brigade Quarter Masters in the
                            orders above, tomorrow.
                    